Citation Nr: 0336269	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity pain.  

2.  Entitlement to service connection for chest muscle 
spasms.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran retired in March, 2000 with over 21 years and 7 
months of active military service, verified from August 1982 
to March 2000, with prior unverified service from August 1977 
to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO, which, in pertinent part, denied the benefits sought on 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) located in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran failed to report to a hearing scheduled for May 
7, 2003 before a Veterans' Law Judge sitting at the RO 
(Travel Board hearing).  However, in a May 2003 statement, he 
stated that he did not appear since he was sick the morning 
of his hearing appointment.  The claims file does not include 
any notation at the RO as to whether the veteran called the 
RO on or before the day of this scheduled Travel Board 
hearing to report that he was ill, or to request that the 
hearing be rescheduled.  Accordingly, the veteran should be 
contacted and asked to state whether or not he still desires 
to be scheduled for a Travel Board hearing, to include a 
video conference hearing in lieu of a Travel Board hearing.  
Additional necessary development is indicated as well.  

The Board notes that the veteran's first of two non-
contiguous periods of active military service, from 
approximately August 1977 to August 1981, has not been 
verified, and service medical records for this first period 
of service have not been obtained for use in the appeal.  
That is, the existing service medical records of record date 
from 1982 only.  The Board recognizes that in May 2001, the 
National Personnel Records Center (NPRC) advised the RO that 
additional information was needed from the veteran, and that 
the veteran failed to adequately reply to the RO's August 
2001 request that he complete an enclosed NA Form 13055.  
However, another attempt should be made to obtain the 
necessary service medical records, and to emphasize to the 
veteran that his complete cooperation is necessary in the 
endeavor.  Accordingly, the RO should contact NPRC and 
request verification of all of the veteran's dates of active 
military duty, as well as copies of all related service 
medical records, specifically to include all records dated 
from August 1977 to August 1981, with separation examination 
reports.  

The RO is reminded of the heightened duty to explain its 
findings where service medical records are unavailable or 
incomplete.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board notes that the appellant was provided general 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
in May 2001.  Correspondence of October 2001 also included 
general reference to VCAA.  However, these notes are 
incomplete, and correspondence received from the veteran in 
May 2003 evidences some apparent confusion or 
misunderstanding on the part of the veteran with regard to 
the sort of evidence and information necessary to support 
successful claims.  In noting so, the Board also notes that a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
Fed. 3rd 1334 (2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The VCAA notice provided to the 
veteran in May 2001 gave him only 60-days in which to reply.  
More importantly, the notice failed to identify what sort of 
evidence and information he needed to submit, and what sort 
of evidence and information the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

As for additional necessary medical development, the Board 
notes that the veteran's May 2003 statement makes reference 
to private treatment providers, whose pertinent treatment 
records have not been obtained for use in the appeal.  
Significantly, while no pertinent diagnosis relating to the 
veteran's claims on appeal was made on VA examination in 
December 1999, the May 2003 statement refers to recent 
treatment for chronic muscle spasms, which have reportedly 
been diagnosed throughout the veteran's entire body.  Copies 
of any such pertinent treatment records should be obtained 
for use in the appeal.  See, Ivey v. Derwinski, 2 Vet. App. 
320 (1992).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims and 
assertions on appeal, including notice of 
what sort of information and medical or 
lay evidence, not previously submitted, 
is necessary to substantiate his 
assertions and claims on appeal, with 
notice as to what evidence or 
information, if any, the veteran is 
expected to obtain and submit, and what 
evidence and information VA will 
retrieve, as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The VCAA notice should respond to all 
aspects of his claims on appeal, 
including all matters raised in this 
remand.  The appellant should be provided 
an appropriate time in which to respond 
to the VCAA notice, as interpreted by 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 Fed. 
3rd 1334 (2003). 

2.  The RO should contact the veteran and 
ask that he indicate in writing whether 
or not he desires to be rescheduled for 
another Travel Board hearing.  The 
veteran should be provided an opportunity 
for a Video Conference hearing at the RO, 
conducted by a Veterans Law Judge in 
Washington, D.C., in lieu of any Travel 
Board hearing.  

3.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of any and all VA 
and/or private care providers who have 
treated him for lower extremity pain or 
chest muscle spasms, or related 
symptomatology, from March 2000 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or private 
medical records dated from March 2000 to 
the present, if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

4.  The RO should contact the NPRC and 
request and obtain verification of the 
veteran's first period of military 
service,  from approximately August 1977 
to August 1981, and then request copies 
of his service medical records for this 
first period of active duty.  If these 
records are not located at NPRC, then the 
RO should request clarification as to the 
likely location of these service medical 
records, and any additional locations 
should be contacted so that all of the 
veteran's service medical records are on 
file at VA.  The RO should document the 
NPRC's reply.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied, and that the requested service 
medical records are on file.  

6.  Thereafter, the RO should 
readjudicate the appellant's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the appellant, 
then the appellant and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


